People v Erazo (2018 NY Slip Op 02550)





People v Erazo


2018 NY Slip Op 02550


Decided on April 12, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2018

Sweeny, J.P., Richter, Andrias, Webber, Moulton, JJ.


2316/12 6262

[*1] The People of the State of New York, Respondent,
vJeremy Erazo, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Steven R. Berko of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Axelrod of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael
R. Sonberg, J.), rendered March 25, 2013, as amended March 27, 2013, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
Defendant's challenge to a summation remark by the prosecutor is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the remark was responsive to defense counsel's summation, and that it
permissibly commented on the victim's credibility without constituting improper vouching (see People v Overlee , 236 AD2d 133, 144 [1st Dept 1997], lv denied  91 NY2d 976 [1992]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2018
CLERK